DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
Claim Objections
Claims 20 - 22 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 3 - 5, respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “determining approximate blood oxygenation at a central vena cava based on the quantitatively determined blood oxygenation in the venous blood carried by the blood vessel at the identified site.”
Applicant’s specification discloses that oxygen saturation in the innominate vein closely approximates superior vena cava hemoglobin saturation (“SO.sub.2 in the innominate vein, which closely approximates S.sub.svcO.sub.2.,” [0068]; [0081], as published). 
However, there is insufficient written description of the subject matter of claim 2 for three different reasons: 
The specification does not describe a step of “determining approximate blood oxygenation at a central vena cava based on the quantitatively determined blood oxygenation in the venous blood carried by the blood vessel at the identified site” as a step of the claimed method for ultrasound guided optoacoustic measurement of blood oxygenation in a blood vessel. In contrast, the specification describes the oxygen saturation in the innominate vein as naturally approximating superior vena cava hemoglobin saturation as a function of human physiology. 
There is insufficient written description of the claimed method step of determining approximate blood oxygenation at a central vena cava based on the quantitatively determined blood oxygenation in the venous blood carried by the blood vessel at the identified site.

Applicant has disclosed no algorithm for “determining approximate blood oxygenation at a central vena cava based on the quantitatively determined blood oxygenation in the venous blood carried by the blood vessel at the identified site.” … Those of ordinary skill in the art would not understand the processing steps of the algorithm necessary to perform the claimed step of determining approximate blood oxygenation at a central vena cava. In particular, no equations, flowcharts, or phraseology is present in the disclosure that describes the algorithm necessary for a processor to be configured to perform the claimed determination. 
how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to perform the claimed ‘determining’ step.
There is insufficient written description of the particular algorithm necessary to implement the invention of claim 2.

Claim 2 depends from claim 1, which has set forth that ‘the blood vessel at the identified site is the innominate vein’ only in the alternative. Claim 1 reads on the blood vessel at the identified site being a subclavian vein or a femoral vein. Applicant’s specification has not disclosed any relationship between oxygenation 
	There is insufficient written description of the blood vessels encompassed by scope of the invention of claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it is unclear how to determine “approximate blood oxygenation at a central vena cava based on the quantitatively determined blood oxygenation in the venous blood carried by the blood vessel at the identified site.” As discussed in the written description rejection above, applicant’s specification does not disclose the claimed method step, nor does it disclose the algorithm necessary to perform the claimed method step. Further, the specification does not disclose any relationship between oxygenation in a subclavian vein or a femoral vein and approximate blood oxygenation at a central vena cava, as encompassed by the scope of the claim. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov et al. (“Optoacoustic measurement of central venous oxygenation for assessment of circulatory shock: clinical study in cardiac surgery patients,” Photons Plus Ultrasound: Imaging and Sensing, Proc. of SPlE Vol. 8493, pp. 89430Y-1:89430Y-5. March 3, 2014, of record, hereinafter “Petrov”) in view of Dixon et al. (US 20130172703), hereinafter “Dixon”).
	Regarding claim 1, Petrov shows a method for ultrasound guided optoacoustic measurement of blood oxygenation in a blood vessel comprising: 
	identifying a site for monitoring a blood vessel using an ultrasound probe (ultrasound probe, pg. 89430Y-2, section 2: Materials and methods, 2nd par), and 	
	utilizing an optoacoustic stimulus and an optoacoustic probe (optoacoustic system, pg. 89430Y-2, section 2: Materials and methods, 3rd par) noninvasively (“noninvasive measurements of central venous oxygenation,” pg. 89430Y-1, section 1: Introduction, 2nd par.) at the identified site to quantitatively determine blood oxygenation in venous blood carried by the blood vessel (“optoacoustic system … to measure in real time blood oxygenation …,” abstract; “used a …commercial ultrasound probe … to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-2, section 2: Materials and methods, 2nd par).

Dixon discloses disclose non-invasive measurement of blood oxygenation. Dixon teaches a blood vessel at an identified site that is a subclavian vein or a femoral vein (“central venous blood (blood in the internal jugular, subclavian, femoral and brachiocephalic veins, the inferior and superior vena cava and the right atrium) can be used as a surrogate of the adequacy of oxygen delivery to the whole body,” [0003]; [0013] - [0015]; [0058] - [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Petrov to have the blood vessel at the identified be a subclavian vein or a femoral vein, as taught by Dixon, in order to select an alternate vein to be used as a surrogate of the adequacy of oxygen delivery to the whole body, as discussed by Dixon ([0003]). 

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Dixon as applied to claim 1 above, and further in view of George et al. (US 2010/0022888, of record, hereinafter “George”).
	Regarding claims 3 and 20, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above. Petrov further shows that the site is identified by first removably applying the ultrasound probe to locate the blood vessel followed by removal of the ultrasound probe and application of the optoacoustic probe (“used a …commercial ultrasound probe …to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-2, section 2: Materials and methods, 2nd par).
Petrov fails to show that applying the ultrasound probe comprises using a patient interface.
George discloses a transducer holder. George teaches applying an ultrasound probe using a patient interface (“transducer holder may be left in place while the transducer is removed … transducers may be fitted to the transducer holders only when required during the procedure,” [0056]; transducer 36 easily removed from the holder 20 when required, [0074] and figs. 2 - 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have applying the ultrasound probe comprise using a patient interface, as taught by George, in order to only have the transducer positioned against the patient’s tissue when required during the procedure, as suggested by George ([0056]).

Claims 4, 7 - 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Dixon as applied to claim 1 above, and further in view of Bruck et al. (US 2008/0071172, of record, hereinafter “Bruck”).
	Regarding claims 4 and 21, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above discloses the claimed invention substantially as noted above. As explained above in the art rejection of claim 1, Petrov shows that once the blood vessel of interest is located with the ultrasound probe, optoacoustic stimulation is delivered and measurements are performed with the (“used a …commercial ultrasound probe …to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-2, section 2: Materials and methods, 2nd par).
Petrov fails to show that the ultrasound probe and the optoacoustic stimulus and optoacoustic probe are mounted together in a holder.
Bruck discloses combined 2D pulse-echo ultrasound and optoacoustic systems and methods. Bruck teaches an ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) and optoacoustic stimulus (fiber 6, [0090]) and optoacoustic probe (opto-acoustic signal receivers, [0092]) mounted together in a holder (attachment 3, [0090] and fig. 1A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have the ultrasound probe and the optoacoustic stimulus and detector be mounted together in a holder, as taught by Bruck, in order to facilitate real-time combination of pulse-echo imaging with optoacoustic imaging, as suggested by Bruck ([0023]).
Regarding claim 7, the combined invention of Petrov, Dixon, and Bruck discloses the claimed invention substantially as noted above.
Petrov fails to show that an axis of the optoacoustic stimulus is adjusted at an angle with respect to an axis of the ultrasound probe to provide accurate probing from a specific depth in the blood vessel.
(“laser fiber 6 can be detached from attachment 3 and can be directed in different direction towards the area 36 that is imaged by the ultrasound,” [0119] and fig. 3A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have an axis of the optoacoustic stimulus be adjusted at an angle with respect to an axis of the ultrasound probe, as taught by Bruck, in order to stimulate an optoacoustic response from any direction, as suggested by Bruck ([0119]).
In the combined invention of Petrov, Dixon, and Bruck, the adjustment of the angle is interpreted as being intended to provide, or at least capable of providing, “accurate probing from a specific depth in the blood vessel.” Applicant is reminded that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.I.
	Regarding claim 8, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above. 
Petrov fails to show that the steps of using the ultrasound probe and utilizing the optoacoustic stimulus and optoacoustic probe comprise using a single device comprising the ultrasound probe and the optoacoustic probe.
Bruck discloses combined 2D pulse-echo ultrasound and optoacoustic systems and methods. Bruck teaches using an ultrasound probe and utilizing an optoacoustic stimulus and an optoacoustic probe that comprises using a single device comprising the ultrasound probe (ultrasound probe 2, [0090 and fig. 1A) and the optoacoustic probe (opto-acoustic signal receivers may be ultrasound sensor array 32, [0092] and fig. 1A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have the steps of using the ultrasound probe and utilizing the optoacoustic stimulus and optoacoustic probe comprise using a single device comprising the ultrasound probe and the optoacoustic probe, as taught by Bruck, in order to facilitate real-time combination of pulse-echo imaging with optoacoustic imaging, as suggested by Bruck ([0023]).

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Dixon as applied to claim 1 above, and further in view of Kanayama et al. (US 2005/0187471, of record, hereinafter “Kanayama”). 
Regarding claims 5 and 22, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above. As discussed in the art rejection of claim 1 above, Petrov shows that the ultrasound is applied for the purpose of identifying the site for monitoring the blood vessel and that the optoacoustic measuring is performed for the purpose of quantitatively determining blood oxygenation in the venous blood carried by the blood vessel.
Petrov fails to show that the ultrasound application and optoacoustic measuring are performed simultaneously and continuously.
Kanayama discloses a non-invasive subject-information imaging method and apparatus. Kanayama teaches ultrasound application and optoacoustic measuring (“light irradiation and acoustic wave detection in photoacoustic scanning … performed simultaneously with ultrasonic wave transmission and echo reception in ultrasonic scanning,” [0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have the ultrasound application and optoacoustic measuring be performed simultaneously and continuously, as taught by Kanayama, in order to remove the difference in acquisition timing between data, so that a moving measurement target moving can be measured more accurately, as suggested by Kanayama ([0098]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov, Dixon, and Bruck as applied to claim 4 above, and further in view of Kanayama et al. (US 2005/0187471, of record, hereinafter “Kanayama”). 
Regarding claim 6, the combined invention of Petrov, Dixon, and Bruck discloses the claimed invention substantially as noted above.
Petrov fails to show that an axis of the optoacoustic stimulus is parallel to an axis of the ultrasound probe.
Kanayama discloses a non-invasive subject-information imaging method and apparatus. Kanayama teaches an axis of optoacoustic stimulus that is parallel to an axis of an ultrasound probe (figs. 3, 4A, 4B, 5: axes of optical fibers 71 are parallel to axes of electroacoustic conversion elements 54). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov, . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Dixon as applied to claim 1 above, and further in view of Nakamura (US 2017/0143278, of record).
	Regarding claim 9, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above. 
Petrov is not specific to the optoacoustic stimulus being provided with a pair of wavelengths selected from: 760 nm and 800 nm; 1064 nm and 800 nm; and 760 nm and 1064 nm.
Nakamura discloses an object information acquiring apparatus and a signal processing method. Nakamura teaches optoacoustic stimulus with wavelengths of 760 nm and 800 nm ([0059]; “the absorption spectrum in FIG. 2 shows, the inclination of the absorption spectrum of deoxy-hemoglobin and that of oxy-hemoglobin are different at wavelengths 760 nm and 800 nm,” [0088]; “two wavelengths: about 760 nm and about 800 nm, are used to acquire signals,” [0095]; [0099]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov  ([0088]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US 2008/0071172, of record, hereinafter “Bruck”) in view of Petrov et al. (“Optoacoustic measurement of central venous oxygenation for assessment of circulatory shock: clinical study in cardiac surgery patients,” Photons Plus Ultrasound: Imaging and Sensing, Proc. of SPlE Vol. 8493, pp. 89430Y-1:89430Y-5. March 3, 2014, of record, hereinafter “Petrov”) and Shigeta (US 2016/0058289, of record).
	Regarding claim 11, Bruck shows an apparatus comprising:
	a housing (attachment 3, [0090] and fig. 1A);
	an ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) configured to detect a major vein of a patient; and
	an optoacoustic probe (opto-acoustic signal receivers … ultrasound sensor array 32, [0092]) configured to detect the optoacoustic waves generated at the site; and 
	a processor coupled to the optoacoustic probe (processor 33, [0122] and fig. 1B);
	wherein the housing is dimensioned to securely and simultaneously hold the ultrasound probe and the optoacoustic probe (see fig. 1A). 

	Bruck fails to show that the processor is configured to quantitatively determine blood oxygenation in the detected major vein. In addition, although Bruck uses a light source (laser beam, [0090]; laser 4, [0111] and fig. 1B) to generate optoacoustic waves (“laser producing the optoacoustic signal,” [0110]) at a site on the patient, Bruck’s light source is exterior to the probe and is guided to the site by an optical fiber (fiber 6, [0090] and figs. 1A - 1B). Bruck therefore fails to show a light source configured to generate optoacoustic waves at a site on the patient, wherein the housing is dimensioned to securely and simultaneously hold the light source.
	Petrov discloses optoacoustic measurement of central venous oxygenation for assessment of circulatory shock. Petrov teaches a processor (computer, pg. 89430Y-2, section 2: Materials and methods, 3rd par) configured to quantitatively determine blood oxygenation in a detected major vein (“optoacoustic system … to measure in real time blood oxygenation …,” abstract; figs. 3 and 4 and captions beneath). 
(abstract). 
	The combined invention of Bruck and Petrov still fails to provide a light source configured to generate optoacoustic waves at a site on the patient, wherein the housing is dimensioned to securely and simultaneously hold the light source.
	Shigeta discloses an optoacoustic wave detector and optoacoustic imaging device. Shigeta teaches a light source (light source 24, [0032] and fig. 2; “light source 24 is an LED light source,” [0036]; [0038] - [0039]) configured to generate optoacoustic waves at a site on the patient, wherein a housing (surface of probe 20, [0030] - [0031] and fig. 1) is dimensioned to securely and simultaneously hold the light source (figs. 2, 3A, and 3B: light source 24 is inside probe 20). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Bruck and Petrov by substituting Bruck’s light source with a light source configured to generate optoacoustic waves at a site on the patient, wherein the housing is dimensioned to securely and simultaneously hold the light source, as taught by Shigeta, in order to use an LED as the light source, to thereby make the light source compact, and to irradiate the tested object with pulsating light having a high emission frequency with a simple structure, in order to acquire more cross-sectional image information per ([0038]). 

Claims 12 - 13 and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck, Petrov, and Shigeta, as applied to claim 11 above, and further in view of Asao et al. (WO 2016/051749, of record, hereinafter “Asao”). 
Regarding claim 12, the combined invention of Bruck, Petrov, and Shigeta discloses the claimed invention substantially as noted above. 
Bruck fails to show that the housing comprises a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the optoacoustic probe to a skin of a patient.
Asao discloses an object information acquiring apparatus. Asao teaches a housing that comprises a gel cavity (first space 131, [0076] and fig. 10) that is adapted to hold an acoustic gel (matching gel supplied to the first space 131, [0077]) that directly communicates a face of an ultrasound probe and face of an optoacoustic probe to a skin of a patient (“lower part of the space is open. When the photoacoustic measurement is performed, the opening at the lower part of the first space 131 … is closed by contacting the surface of the object 113,” [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of the combined invention of Bruck, Petrov, and Shigeta to comprise a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of 
Regarding claim 13, the combined invention of Bruck, Petrov, Shigeta, and Asao discloses the claimed invention substantially as noted above.
Bruck fails to show a gel fill tube that provides for filling and maintaining a fill of the gel cavity.
Asao teaches a gel fill tube that provides for filling and maintaining a fill of the gel cavity (duct to supply gel to the first space, [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of the combined invention of Bruck and Shigeta to comprise a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the optoacoustic probe to a skin of a patient, as taught by Asao, in order to ensure an sufficient gel is available to effectively couple the patient’s tissue to the detection elements, as is conventional in the art. 
Regarding claim 15, the combined invention of Bruck, Petrov, Shigeta, and Asao discloses the claimed invention substantially as noted above. Bruck further shows that the housing (attachment 3, [0090] and fig. 1A) is configured to hold the ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) and the optoacoustic probe (opto-acoustic signal receivers … ultrasound sensor array 32, [0092]) such that an axis of the ultrasound probe and an axis of the optoacoustic probe are at an angle to each other (see fig. 1A depicting ultrasound probe 2 and ultrasound sensor array 32 with an angle therebetween).
Regarding claim 16, the combined invention of Bruck, Petrov, Shigeta, and Asao discloses the claimed invention substantially as noted above. The combined invention of the prior art further shows that the light source is an LED (Shigeta: [0038]), as discussed in the art rejection of claim 11, above. 
Regarding claim 17, the combined invention of Bruck, Petrov, Shigeta, and Asao discloses the claimed invention substantially as noted above. 
Bruck is silent as to whether or not the optoacoustic probe includes a piezodetector that is based on piezomaterials selected from piezopolymers and piezoceramics, capacitive micromachined ultrasonic transducers (CMUTs), and optically-based ultrasound detectors including interferometric detectors, optical beam deflecting detectors, pressure-sensitive optical elements.
Shigeta teaches a piezodetector that is based on piezomaterials selected from piezopolymers and piezoceramics (piezoelectric elements, [0042]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bruck and Petrov to have the optoacoustic probe include a piezodetector that is based on piezomaterials selected from piezopolymers and piezoceramics, as taught by Shigeta, in order to simplify manufacturing complexity and reduce expanse by using conventional detector elements, as is well understood in the art. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bruck, Petrov,  Shigeta, and Asao as applied to claim 12 above, and further in view of Someda et al. (US 2011/0088477, hereinafter “Someda”). 
Regarding claim 14, the combined invention of Bruck, Petrov, Shigeta, and Asao discloses the claimed invention substantially as noted above. 
Bruck fails to show that the housing is configured to hold the ultrasound probe and the optoacoustic probe such that an axis of the ultrasound probe and an axis of the optoacoustic probe are in parallel.
Someda discloses a photoacoustic-ultrasonic system. Someda teaches a housing (probe case 30, [0032] and fig. 1A) configured to hold an ultrasound probe (ultrasonic transducer 4a, [0032] - [0033] and fig. 1B) and an optoacoustic probe (photoacoustic transducer 4b, [0032] - [0033] and figs. 1B) such that an axis of the ultrasound probe and an axis of the optoacoustic probe are in parallel (see fig. 1B; “ultrasonic transducer 4a and the photoacoustic transducer 4b have a positional relation in which the ultrasonic transducer 4a is provided in parallel to any one of four sides of the photoacoustic transducer 4b which is two-dimensionally arrayed,” [0042]. Also refer to alternate embodiment in figs. 7A - 7B depicting transducers 4a and 4b with parallel axes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Bruck, Petrov,  Shigeta, and Asao to have the housing be configured to hold the ultrasound probe and the optoacoustic probe such that an axis of the ultrasound probe and an axis of the optoacoustic probe are in parallel, as taught by Someda, in order to position the ultrasound probe and the optoacoustic probe on the same plane, to thereby achieve an appropriate contact condition with the inspection object, as suggested by Someda ([0029]). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive or moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments on page 7 that Petrov does not teach the amended features of claim 1 are moot in view of the new grounds of rejection set forth above in view of Dixon.
Applicant's arguments on page 9 that Bruck does not teach the amended features of claim 11 are moot in in view of the new grounds of rejection set forth above in view of Petrov.
Applicant's arguments regarding the art rejections of the dependent claims are not persuasive for reasons discussed above with respect to claims 1 and 11. 
Applicant asserts on page 10 that [0068] and [0081] (as published) provide support for the amended features of claim 2.
Examiner respectfully disagrees. Examiner acknowledges that [0068] discloses that oxygen saturation in the innominate vein closely approximates superior vena cava hemoglobin saturation. Examiner also acknowledges that [0081] discusses that “LIV approximates central venous oxygenation.” However, the specification does not clearly describe a step of “determining approximate blood oxygenation at a central vena cava based on the quantitatively determined blood oxygenation in the venous blood carried by the blood vessel at the identified site” as a step of the claimed method for ultrasound 
The indication of allowable subject matter set forth in the previous Office Action has therefore been withdrawn, upon further consideration of applicant's disclosure and the subject matter of claim 2. Further, written description and indefiniteness rejections of claim 2 have been set forth as outlined above. Examiner apologizes for any inconvenience to the applicant associated with the previous indication of allowable subject matter and subsequent withdrawal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. (US 2006/0253007) disclose non-invasive and minimally-invasive sensing of parameters relating to blood. Cheng et al. teach determination of blood oxygenation in a subclavian vein ([0190]; claims 37 and 79: “the target structure is … subclavian vein”).
Kang et al. (US 2014/0275943) disclose photoacoustic monitoring techniques. Kang et al. teach determination of blood oxygenation in a femoral vein ([0023]).
Wood et al. (US 2014/0073900) disclose measuring cardiac output. Wood et al. teach determination of blood oxygenation in a femoral vein ([0017]; [0034]; [0040]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793